DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 7, of record on page 2 of the previous Action, is withdrawn.

2.	The rejection of Claim(s) 7 —8 and 10 — 16 under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kumamoto et al (EP 1126083 A1), of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claim(s) 7 —8 and 10 — 16 are rejected under 35 U.S.C. 103(a) as being unpatenable over Kumamoto et al (EP 1126083 A1).
With regard to Claim 7, Kumamoto et al disclose a container that is a bottle,
comprising a body portion, therefore a container wall that partly surrounds a container interior,
having a part that is narrowed, and a bottle opening (paragraph 0029; Figure 1); pulp fibers are
disclosed having a length of 0.4 mm to 1.4 mm (paragraph 0038), therefore including fibers that
are particles; a multitude of particles is therefore disclosed; particles of talc are also disclosed,
because talc is disclosed (paragraph 0034); a film comprising a polyolefin is also disclosed on
the surface (paragraph 0082) and is therefore superimposed; the film is therefore a first polymer
composition and the container is a container precursor that is provided, comprising a container
precursor wall comprising a container layer; the first polymer layer is formed by powder coating
(paragraph 0102); a method which is superimposing the container layer with a powder
composition is therefore disclosed; because a part that is narrowed is disclosed, the container
interior has a maximum diameter in a plane perpendicular to a height of the container interior
and has a diameter less than the maximum diameter parallel to the container opening; the powder
coating occurs after drying of the container precursor (paragraph 0072), when the water content, therefore moisture content, is about 0.1 to 25% by weight (paragraph 0111), and no addition of water or additional drying is disclosed, before powder coating; the moisture content of the container precursor, at the moment that the container layer is at least partly superimposed with the first polymer composition, is therefore identical to the moisture content immediately before the container layer is at least partly superimposed with the first polymer composition. Alternatively, it would have been obvious for one of ordinary skill in the art to provide for no addition of water or additional drying, as no addition of water or additional drying is disclosed. Although the disclosed range of moisture content is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 8, no fold or crease is shown in Figure 1; a container having no fold
and no crease is therefore disclosed.
With regard to Claims 10 — 12, pulp molding is disclosed (paragraph 0047) and water is
disclosed (paragraph 0049).
With regard to Claims 13 – 14, as stated above, powder coating of the first polymer layer is disclosed (paragraph 0102), which is followed by baking (paragraph 0104). Therefore, before
baking, a multitude of polymer particles is disclosed.
With regard to Claim 15, the first polymer composition is electrically charged (paragraph
0103).
With regard to Claim 16, a container obtainable from the container precursor is therefore
disclosed.

5. 	Claims 18 — 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Kumamoto et al (EP 1126083 A1) in view of West et al (U.S. Patent No. 9,145,224 B2).
Kumamoto et al disclose a container as discussed above. A closure is disclosed that is a
cap (paragraph 0031). Closing the container by joining it to the closure is therefore disclosed.
With regard to Claims 18 — 19, Kumamoto et al fail to disclose a method comprising filling the
container with a fluid. However, West et al teach that it is well known in the art to fill a container
with a fluid for the purpose of housing the fluid (column 3, lines 30 — 34). It therefore would
have been obvious for one of ordinary skill in the art to provide for filling the container with
fluid in order to house the fluid as taught by West et al.

6. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over
Kumamoto et al (EP 1126083 A1) in view of Goldbrunner (U.S. Patent Application Publication
No. 2009/0314385 A1).
Kumamoto et al disclose a container as discussed above. A closure is disclosed that is a
cap (paragraph 0031). Closing the container by joining it to the closure is therefore disclosed.
Kumamoto et al fail to disclose a method comprising providing a filling machine and filling the
container using the filling machine.
Goldbrunner teaches a filling machine for the purpose of filling a container perfectly
from the hygienic and microbiological points of view (paragraph 0007).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
filling machine in order to fill perfectly from the hygienic and microbiological points of view as
taught by Goldburnner.

ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. 
However, Applicant argues, on page 10 of the remarks dated October 21, 2022, that the previous Action interprets Kumamoto et al as disclosing absolutely no water content after drying.
This is not persuasive because in paragraph 0111 a water content of 0.1 to 25% by weight after drying is disclosed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782